      Case 1:13-cr-00890-LAP Document 97 Filed 09/29/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,
        - v –                                13 CR 890-02 (LAP)
Norman Darby,                                       ORDER



LORETTA A. PRESKA, Senior United States District Judge:



     The conference scheduled for September 30, 2020 is

adjourned to October 7, 2020 at 10:00 a.m. via telephone

conference. The dial-in for the conference is (888) 363-4734,

access code 4645450.




                            ________________________________
                            LORETTA A. PRESKA
                            Senior United States District Judge

Dated: September 29, 2020
       New York, New York
